Case 1:20-cv-00836-CFC Document 1-18 Filed 06/22/20 Page 1 of 4 PageID #: 211




                      Exhibit 13b
                   Case 1:20-cv-00836-CFC Document 1-18 Filed 06/22/20 Page 2 of 4 PageID #: 212




Blackberry Mobile (TCL) Smartphones (See product list at end of chart for models)

Infringement of the ‘790 patent
Claim 1                              Evidence
1. An interface for receiving data   The Blackberry Smartphone provides an interface for receiving data from an image sensor
from an image sensor having an       having an imaging array and a clock generator for transfer to a processor system.
imaging array and a clock
generator for transfer to a          For example, an image capturing subsystem of the Blackberry Smartphone has a CMOS image
processor system comprising:         sensor that includes an imaging array and a clock generator. An image processing subsystem of
                                     the Blackberry Smartphone includes a processor that processes image data. The Blackberry
                                     Smartphone includes interface circuitry that receives image data from the image capturing
                                     subsystem and transfers the image data to the processor. The interface circuitry thereby enables
                                     the transfer of image data between the image capturing subsystem, which runs in a pixel clock
                                     domain, and the image processing subsystem, which runs in a processor clock domain.
a memory for storing imaging         The Blackberry Smartphone provides a memory for storing imaging array data and clocking
array data and clocking signals at   signals at a rate determined by the clocking signals.
a rate determined by the clocking
signals;                           For example, the interface circuitry of the Blackberry Smartphone includes a buffer module that
                                   stores the image data that is received from the image capturing subsystem. The buffer module
                                   has control and clock signal inputs. The buffer module clocks its internal and external signals at a
                                   rate that is determined by the input clock signals. This enables the buffer module to store the
                                   image data at a rate that is in accordance with the pixel clock domain of the image capturing
                                   subsystem.
a signal generator for generating The Blackberry Smartphone provides a signal generator for generating a signal for transmission
a signal for transmission to the   to the processor system in response to the quantity of data in the memory.
processor system in response to
the quantity of data in the        For example, the interface circuitry of the Blackberry Smartphone includes interface
memory; and                        functionality that generates a signal when the buffer module has image data that is ready for
                                   transmission to the processor. The signal indicates that the buffer module has a frame or sub-
                                   frame of image data for the processor.


                                                                                                                                      1
                 Case 1:20-cv-00836-CFC Document 1-18 Filed 06/22/20 Page 3 of 4 PageID #: 213




a circuit for controlling the    The Blackberry Smartphone provides a circuit for controlling the transfer of the data from the
transfer of the data from the    memory at a rate determined by the processor system.
memory at a rate determined by
the processor system.            For example, the interface circuitry of the Blackberry Smartphone includes timing and control
                                 functionality that controls the transfer of image data from the buffer module to the processor.
                                 The timing and control functionality enables the image data to be transferred at a rate
                                 determined by the processor system. This enables the processor to acquire the image data at a
                                 rate that is in accordance with the processor clock domain.


Product List

Blackberry KEY2 BBF100-2 (TCL Athena)
Blackberry KEY2 BBE100-5 (TCL Athena)
Blackberry KEY2 BBE100-2 (TCL Luna)
Blackberry Motion BBD100-2 (TCL Luna)
Blackberry KEYone BBB100-1 (TCL Mercury)
Blackberry KEYone BBB100-3 (TCL Mercury)
Blackberry DTEK60 BBA100-1 (Argon)
Blackberry CTEK50 STH100-1 (RIM Hamburg)
Blackberry Priv STV100-2 (RIM Venice)

References

 [1] RIM BlackBerry KEY2 Red Edition BBF100-2 TD-LTE AM 128GB (TCL Athena) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15059&c=rim_blackberry_key2_red_eition_bbf100-2_td-
lte_am_128gb__tcl_athena&d=detailed_specs

[2] RIM BlackBerry KEY2 LE BBE100-5 Dual SIM TD-LTE NA 64GB (TCL Luna) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13993&c=rim_blackberry_key2_le_bbe100-5_dual_sim_td-
lte_na_64gb__tcl_luna&d=detailed_specs



                                                                                                                                   2
                 Case 1:20-cv-00836-CFC Document 1-18 Filed 06/22/20 Page 4 of 4 PageID #: 214




[3] RIM BlackBerry KEY2 LE BBE100-2 TD-LTE AM 32GB (TCL Luna) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13872&c=rim_blackberry_key2_le_bbe100-2_td-
lte_am_32gb__tcl_luna&d=detailed_specs

[4] RIM BlackBerry Motion LTE-A AM BBD100-2 (TCL Krypton) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12317&c=rim_blackberry_motion_lte-a_am_bbd100-
2__tcl_krypton&d=detailed_specs

[5] RIM BlackBerry KEYone Black Edition BBB100-1 TD-LTE US V1 AM APAC 64GB (TCL Mercury) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12217&c=rim_blackberry_keyone_black_edition_bbb100-1_td-
lte_us_v1_am_apac_64gb__tcl_mercury&d=detailed_specs

[6] RIM BlackBerry KEYone BBB100-3 TD-LTE US V2 32GB (TCL Mercury) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11292&c=rim_blackberry_keyone_bbb100-3_td-
lte_us_v2_32gb__tcl_mercury&d=detailed_specs

[7] RIM BlackBerry DTEK60 LTE-A AM BBA100-1 / Argon Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10710&c=rim_blackberry_dtek60_lte-a_am_bba100-1__argon&d=detailed_specs

[8] RIM BlackBerry DTEK50 LTE AM STH100-1 (RIM Hamburg) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10478&c=rim_blackberry_dtek50_lte_am_sth100-
1__rim_hamburg&d=detailed_specs

[9] RIM BlackBerry Priv STV100-2 XLTE (RIM Venice) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=9517&c=rim_blackberry_priv_stv100-2_xlte__rim_venice&d=detailed_specs




                                                                                                                   3
